DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWABILITY

Information Disclosure Statement
IDS documents filed 3/18/2022, 1/4/2022 have been considered by the Examiner.


IDS documents filed 6/23/2022, 10/25/2021 (4 pages), and 10/25/2021 (14 pages) have been considered by the examiner. For IDS filed 6/23/2022, NPL citation # 6 has not been considered because of the incorrect application number, and NPL citation # 12 has not been considered because of the incorrect application number.  For IDS filed 10/25/2021 (14 pages), foreign patent citation # 1 has not been considered because of no country code.




Allowable Subject Matter

Claims  1-3,8-15,18-19 and 21 are allowed. The following is an examiner’s statement of reasons for allowance.

In relation to the invention’s novelty, all of the previously recited references as described below do not teach the entirety of the claimed invention:

Regarding US 2014/0288968 to Johnson, Johnson teaches of using machine vision in a patient surveillance system to observe a patient, however does not teach of using an audio recording system using beams to track a patient encounter in a check-in environment.  

Regarding US 2014/0337016 to Herbig et al., Herbig et al. teaches of using audio recording beams in conjunction with a machine vision system to detect shapes in order to further record audio, however does not teach of  identifying humanoid shapes in a physical space from using machine vision to determine a humanoid shape to observe a patient encounter and further record audio of the conversation

Regarding US 2018/0158555 to Cashman et al, Cashman et al. teaches of using a virtual assistant as a kiosk in a medical setting to provide a check-in service, however does not teach of identifying humanoid shapes in a physical space from using machine vision to determine a humanoid shape to observe a patient encounter and further record audio of the conversation.  

Regarding US 2013/0301837 to Kim et al., Kim et al. teaches of a voice localization and identification in a multi-speaker environment, however does not each of identifying humanoid shapes in a physical space from using machine vision to determine a humanoid shape to observe a patient encounter and further record audio of the conversation.

The above references do not teach the claimed invention in its entirety either separately or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        7/1/22